Title: To Thomas Jefferson from Luke Tiernan, 7 April 1806
From: Tiernan, Luke
To: Jefferson, Thomas


                        
                            Sir
                            
                            Baltimore 7th April 1806
                        
                        
                             Mr John Speer of Charlottesville by his letter of the 8th Ultm. informs that you will pay us
                            on his account One Hundred dollars, if so you will please deposit the Same
                            in the Bank at Washington on our acct, and forward us their receipt, or if more convenient remit the money direct to
                            us, and are respectfully Your Obdt Svts
                        
                            Luke Tiernan & Co.
                        
                    